      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 1 of 24




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN

TROY STOIK,

                              Plaintiff,                            OPINION AND ORDER
       v.
                                                                          18-cv-699-wmc
CANDACE WHITMAN and DR. CHARLES
LARSON,1

                              Defendants.


       Pro se plaintiff Troy Stoik, an inmate in the custody of the Wisconsin Department

of Corrections (“DOC”), was granted leave to proceed on an Eighth Amendment deliberate

indifference claim against defendants Candace Whitman and Dr. Charles Larson, both

employees of the DOC working at Fox Lake Correctional Institution (“Fox Lake”). More

specifically, Stoik claims defendants failed to provide appropriate medical treatment for

his arthritis, bursitis and tennis elbow. (4/1/19 Op. & Order (dkt. #9).) Before the court

is defendants’ motion for summary judgment. (Dkt. #36.) For the reasons that follow,

the court will deny defendants’ motion. Also before the court is plaintiff’s renewed motion

for assistance in recruiting counsel and appointment of medical expert. (Dkt. #45.) The

court will deny that motion, finding that the trial in this case does not exceed plaintiff’s

ability and expert opinion is not required given the nature of the parties’ dispute. Finally,

the court resets pretrial deadlines and reschedules the trial as set forth in the order below.




1
 The court notes that in its screening order and on the docket defendant’s name is spelled Larsen.
The correct spelling is Larson. The clerk’s office is directed to correct his name on the docket as
well.
       Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 2 of 24




                                    UNDISPUTED FACTS2

    A. Background

       Troy Stoik is currently incarcerated at Fox Lake, as he was throughout the period

of time relevant to his claims. Since 2006, Dr. Charles Larson was employed by the DOC’s

Bureau of Health Services (“BHS”) as a physician in the Health Services Unit (“HSU”) at

Fox Lake. Dr. Larson graduated from the University of Minnesota Medical School in 1984,

and he has been continually licensed to practice medicine and surgery in Wisconsin since

1985. He began his employment with the DOC in 2002.

       In his capacity as a physician at Fox Lake, Dr. Larson is responsible for providing

medical services to inmates in accordance with the standards of practice in corrections and

community standards, and the BHS policies, procedures, and standards. In general, he

attends to the medical needs of inmates, diagnosing and treating illness and injuries, as

well as arranging for professional consultation if warranted. Dr. Larson also assists in the

supervision of the development and implementation of treatment protocols and patient

flow charts.

       Since July 26, 2016, Candace Whitman was employed by the DOC as the Health

Services Manager (“HSM”) at Fox Lake. Before that, Whitman was a nurse clinician at

the DOC’s Taycheedah Correctional Institution and Dodge Correctional Institution.




2
  Unless otherwise noted, the following facts are material and undisputed, viewed in the light most
favorable to plaintiff as the non-moving party. In addition to considering plaintiff’s opposition to
defendants’ proposed findings of fact, the court also considered the medical record and other
documents attached to his complaint.


                                                 2
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 3 of 24




Whitman has been continuously licensed as a registered nurse in the State of Wisconsin

since 2009.

       As HSM, Whitman’s duties include the management and supervision of health care

services, which in turn involves developing procedures, monitoring care plans, preparing

required reports, and providing liaison activities to other disciplines, institution units, and

community health care providers. Whitman also is to work with the advanced care

providers (“ACPs”) in a collaborative manner to provide quality health care in an efficient

and effective manner, which include physicians, nurse practitioners/prescribers, and

physician assistants.    Finally, Whitman is charged with the HSM providing overall

administrative support and direction of HSU, including monitoring documentation in

medical records. Due to the administrative nature of this position, however, the HSM

does not evaluate, diagnose, determine a course of treatment for, prescribe medications for,

or have any direct patient care contact with an inmate. Instead, medical care is provided

by nursing staff and the ACPs.3



    B. Provision of Health Care to Inmates through HSU

       While ACPs can write prescriptions for medications and approve treatment

recommendations from offsite providers, HSMs and nursing staff do not prescribe

medications or approve treatment recommendations from offsite providers. Nurses also




3
  Plaintiff disputes that Whitman did not provide Stoik with medical care, directing the court to
another proposed finding of fact by defendants that Whitman wrote recommendations for physical
therapy, and to defendant’s exhibit #1000-019, which shows that Whitman signed off on a March
2, 2018, note describing an offsite recommendation from UW Health Rheumatology. (Whitman
Decl., Ex. 1000 (dkt. #39-1) 19.) The court takes up this dispute in its opinion below.

                                               3
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 4 of 24




have the authority to provide interventions in accordance with nursing protocols, if it is

medically indicated. Appropriate interventions for pain that a nurse could provide include

ice therapy, activity restriction, extra pillow, ace wrap, ibuprofen, Tylenol, muscle rub, and

education on PRICE measures (protect, rest, ice, compression, and elevation).

       When an inmate has a medical concern, wishes to communicate with medical staff,

or requests to be seen by HSU staff, he fills out a health services request (“HSR”) form and

submits it to the HSU. HSRs are first triaged by nursing staff, including those that are

directed to the HSM. Nursing staff uses their training and judgment in triaging HSRs to

prioritize appointments and inmate needs.         An HSR response will typically indicate

whether: the inmate is scheduled to be seen; the HSR is referred to another staff member,

or referred for copies or a record review; and whether educational materials are attached.

The responder may also provide written comments. Once nursing staff has triaged and

responded to a HSR, it is placed in the inmate’s personal request folder portion of the

medical record.

       When an HSR is determined to be urgent or emergent in nature, arrangements will

be made for a same day appointment for evaluation with a health care provider.

Additionally, if an inmate has an emergent medical concern, he can inform unit security

staff to contact the HSU. Nursing staff can then assess the situation over the phone and

provide direction to the security staff. Emergent requests for medical care should not be

communicated through the Inmate Complaint Review System (“ICRS”). The Institution

Complaint Examiner (“ICE”) is not a medical professional and cannot make treatment




                                              4
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 5 of 24




recommendations or decisions for inmates. Reviewing authorities such as the Warden or

Security Director likewise defer to the treatment recommendations of treatment providers.



   C. Offsite Referral Process

       DOC policy governs how HSU practitioners obtain approval to refer inmates offsite

for non-emergent care. If the physician determines that an inmate has a medical issue that

would require him to go off-site to see a specialist or to receive a procedure that cannot be

performed at the institution, the physician must submit a Class 3 request to the BHS.

(Whitman Decl., Ex. 1001 (dkt. #39-2) (“Division of Adult Institution’s Policy

500.30.02”).) The Class 3 request is then reviewed by the appropriate BHS reviewer,

typically the Medical Director or Physician Supervisor. If the Class 3 request is approved,

the submitting physician will be notified. The institution’s HSU staff will then make an

appointment for the inmate to be seen off-site by a consulting physician.

       A consulting physician may make recommendations concerning a course of

treatment for an inmate. Such recommendations are made to the institution’s treating

physician. The treating physician is not bound by the recommendations of the consulting

physician or therapist and may adopt or reject any or all of the recommendations in light

of the treating physician’s own medical judgment and in light of security and other

institutional concerns.   Indeed, in consultation with any necessary treating providers

outside of the institution, health care professionals employed in the HSU are ultimately

charged with providing medical diagnosis, care, and treatment for inmates.




                                             5
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 6 of 24




    D. Stoik’s Medical Treatment

       Defendants represent that Dr. Larson did not see Stoik for medical treatment for

arthritis, bursitis or tennis elbow in 2017 or 2018. Instead, Dr. Larson first saw Stoik on

February 11, 2019. Stoik disputes this, representing instead that he was seen by Dr. Larson

“several times,” and directing the court to several pages of his medical records, only two of

which even mention Dr. Larson. (Pl.’s Resp. to Defs.’ PFOFs (dkt. #42) ¶ 25.) On page

19 of those records, Dr. Larson signed off on two medical notes: a note dated January 30,

2018, which seeks blood work and hand and foot x-rays, and a note dated March 2, 2018,

which describes UW Health Rheumatology recommendations. (Whitman Decl., Ex. 1000

(dkt. #39-1) 19.) As defendants explain, however, Dr. Larson would co-sign orders and

documents when covering for other physicians at Fox Lake, but his co-signing of the

medical record does not mean that he actually saw the inmate patient.

       Plaintiff also directs the court to a response to an HSR submitted by Stoik dated

January 26, 2019, in which the nurse states that he was scheduled to be seen by Dr. Larson

on December 17, 2018, but the “Housing Unit called and said you refused appt unless

given a ride to HSU.” (Id. at 95.)4 As discussed more below, these records do not

demonstrate that Dr. Larson saw Stoik before February 2019, though there is no dispute

that Dr. Larson was at least involved in his medical care in 2017 and 2018.




4
  Plaintiff also points to HSRs where he was told that he would see Dr. Larson on December 17,
2018, and after that date passed, that he would see him in January. (Whitman Decl., Ex. 1000
(dkt. #39-1) 97-98.)


                                              6
        Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 7 of 24




        In particular, while plaintiff represents that he saw Dr. Larson on June 23, 2017,

the only medical record from that day provided by defendants indicates that he was seen

for an audiogram that day, but does not indicate that he had an appointment with Dr.

Larson.    Nonetheless, the court notes that defendants did not provide Stoik’s entire

medical record, and specifically did not provide the page that precedes the June 23, 2017,

notation. Regardless, the court is required to construe all facts in plaintiff’s favor as the

non-moving party, and, therefore, the court assumes that Stoik saw Dr. Larson on June 23,

2017.     On July 17, 2017, Stoik submitted an HSR indicating that “medication not

working, still in pain.”    (Compl., Ex. (dkt. #1-7).)      The other records provided by

defendants further indicate that Dr. Larson was involved in signing off on various orders.

(Whitman Decl., Ex. 1000 (dkt. #39-1) 19 (signing off on January 30, 2018, order seeking

blood work and hand and foot x-rays, and a March 2, 2018, order adopting UW Health

Rheumatology recommendations).)

        On August 2, 2017, Stoik was next seen by Dr. Stelgia for multiple migratory joint

pain and a request to be assigned to light duty work. In the medical record from that day,

Dr. Stelgia ordered a consultation with UW Health Rheumatology.5 On August 3, 2017,

the request for a clinic appointment was faxed to UW Health Rheumatology by a medical



5
 The medical record also contains an “Off-Site Service Request and Report.” (Whitman Decl., Ex.
1000 (dkt. #39-1) 7.) The form seeks a consultation with UW Health Rheumatology for “multiple
migratory joint pain” and indicates the appointment date and time of November 10, 2017, 8:00
a.m. The form further appears to be signed by Charles Larson, M.D., and dated August 15, 2017.
The bottom portion of the form contains notes from the November 10, 2017, appointment with
Dr. Sara McCoy. Although far from definitive, plaintiff relies on this form to contend that Dr.
Larson saw him and referred him to a specialist. (Pl.’s Resp. to Defs.’ PFOFs (dkt. #42) ¶ 30.)
Along with his own representations, however, plaintiff has at least created a fact question.


                                              7
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 8 of 24




assistant at HSU.      An appointment was then scheduled for November 10, 2017.

Defendants explain that off-site appointments are scheduled according to the availability

of the off-site hospital or specialist, which varies depending on the specialist’s availability.

       On September 21, 2017, Stoik submitted an information request, inquiring as to

when he would see a rheumatologist, representing that his provider referred him to one

three months before. (Whitman Decl., Ex. 1000 (dkt. #39-1) 111.) An HSU nurse

responded that he had an appointment in November.

       On November 10, as scheduled, Stoik had an off-site appointment with UW Health

Rheumatology, during which labs and imaging were obtained. Defendants represent that

Dr. McCoy’s “recommended plan of care . . . only stated a telemedicine follow-up in twelve

weeks.” (Defs.’ PFOFs (dkt. #37) ¶ 35.) This description is incomplete at best and

misleading at worst. Dr. McCoy indicated that her recommendations would be “based on

results” of various tests, in addition to recommending a telemedicine appointment in 12

weeks. (Whitman Decl., Ex. 1000 (dkt. #39-1) 7.) Plaintiff also directs the court to a

March 1, 2018, record from UW Health Rheumatology, indicating that “[h]e did not

receive last orders for NSAID or Tylenol,” at least giving rise to an inference that Dr.

McCoy had recommended use of these non-prescription medications, even if that

recommendation was not recorded in the notes provided to Fox Lake. (Pl.’s Resp. to Defs.’




                                               8
       Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 9 of 24




PFOFs (dkt. #42) ¶ 35 (citing Whitman Decl., Ex. 1000 (dkt. #39-1) 26-27).)6

       Regardless, in a medical record note dated November 10, 2017, Dr. Stelgia, an RN,

and, as best as the court can discern, Dr. Larson signed off on Dr. McCoy’s plan to follow-

up in 12 weeks. (Whitman Decl., Ex. 1000 (dkt. #39-1) 20.) That note, however, contains

no reference to medication recommendations, instead stating “[plan of care] based on

results” of tests. (Id. at 20.) Similarly, an order was placed for a telemedicine follow-up in

three months, but there is no dispute that there were no medication recommendations in

the November 10, 2017, order from UW Health Rheumatology that was provided to the

Fox Lake HSU.

       On November 15, 2017, Dr. Larson signed another Off-Site Service Request and

Report form, requesting a follow-up appointment with UW Health Rheumatology for

March 1, 2018. On January 31, 2018, Dr. Larson also signed off on hand and foot x-rays,

as recommended by Dr. McCoy. (Id. at 19.)

       On January 14, 2018, Stoik sent an information request, indicating that he “came

back from Madison 2 months ago & am waiting for a follow up and new medication, when

can I expect to be seen??” (Compl., Ex. 13 (dkt. #1-13).) Stoik also stated, “I’ve been off

all medication 6 months & am in pain.” (Id.) An RN responded that same day, “[no]

mediations were ordered by UW at your 11/10/17 appointment,” and that he had a follow-




6
  Plaintiff also directs the court to an August 10, 2018, medical note from UW Health
Rheumatology, describing Stoik’s medical appointment with Dr. McCoy, stating the results of his
tests, and providing that “[t]his was felt to be most consistent with osteoarthritis therefore he was
recommended NSAIDs and Tylenol.” (Whitman Decl., Ex. 1000 (dkt. #39-1) 8.) On their part,
defendants also refer to this August 10, 2018, note to describe Dr. McCoy’s November 10, 2017,
appointment with plaintiff, but this is in error. (Defs.’ PFOFs (dkt. #37) ¶ 39.)

                                                 9
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 10 of 24




up scheduled in early February 2018. (Id.) On February 18, 2018, Stoik again submitted

an HSR, stating, “I want to see my provider about my ongoing pain. I haven’t been given

any medication for 8 months. I am in unnecessary pain for 8 months now, my options are

limited at this point.” (Compl., Ex. 14 (dkt. #1-14).) Whitman responded, “you have an

upcoming appointment with UW-Rheumatology next week.” (Id.)

       On March 1, 2018, plaintiff was seen by Susan Dondlinger, APNP, at UW Health

Rheumatology, and she provided recommendations, including: (1) starting Naproxen and

Tylenol on a daily basis; (2) physical therapy to address hip pain and left lateral

epicondylitis; (3) provide tennis elbow strap; (4) evaluate and document joint swelling; and

(5) see dermatology to clarify rash. (Whitman Decl., Ex. 1000 (dkt. #39-1) 26.) On

March 2, Dr. Larson also signed off on Dondlinger’s proposed treatment plan, including:

prescribing him Naproxen and Acetaminophen (referred to as “APAP”) for four months;

referring him to PT; providing him a tennis elbow strap; allowing him to come to HSU for

joint swelling to be documented by staff without a co-pay; scheduling him for an

appointment with dermatology; and scheduling a follow-up appointment in three months.

(Id. at 19.) Finally, on March 5, 2018, Dr. Larson signed off on another Off-Site Service

Request and Report form, requesting a follow up appointment with UW Health

Rheumatology, which was scheduled for June 15, 2018. (Id. at 22.)

       Plaintiff does not dispute the March 1, 2018, appointment, nor Dr. Larson’s signing

off on these orders, but contends that he again went without medication, an elbow brace

and PT for months following that appointment, directing the court to an HSR and medical

record note dated May 5, 2018, in which he complained about the lack of medication,


                                            10
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 11 of 24




physical therapy and elbow strap. (Id. at 2, 13-14.) While defendants do not direct the

court to any response to Stoik’s requests for medication and elbow strap, they point out

that a nurse responded to his HSR by explaining physical therapy was backed up, he was

on a waiting list, and he would be seen as soon as a spot was available. (Id. at 2.)

       On May 13, 2018, Stoik next wrote directly to HSM Whitman, complaining about

inadequate medical treatment for his arthritis, bursitis, and tennis elbow. (Id. at 3-4.)7

Specifically, he stated that the specialist “prescribed medication, but it was not issued to

me.” (Id. at 3.) Stoik also stated that during his March 2018 follow-up appointment with

UW Health Rheumatology, the care provider “confirmed she did prescribe medication and

medical orders, this was 2-26-18 at 9AM. HSU stated it must have been lost. The

specialist re-prescribed the same orders.” (Id. at 3-4.) Stoik further stated that he wrote

to HSU on May 4, 2018, and asked about the status of these orders, and was told that it

would be “several more months before I would be able to receive physical therapy.” (Id. at

4.) He then requested that he “would like to get into physical therapy now, not several

more months from now. My pain is active now. I have been in unnecessary pain for far

too long.” (Id.)

       On May 18, 2018, defendant Whitman responded to Stoik’s letter, explaining that

when he saw UW Health Rheumatology on November 10, 2017, “there were no

recommendations for any medications or therapy; the recommendation simply states,

‘based on the results above’ and that is why nothing was ordered after that appointment.”



7
 Plaintiff also submitted an inmate complaint, echoing these concerns. (Compl., Ex. 17 (dkt. #1-
17).)

                                              11
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 12 of 24




(Id. at 5.) Whitman acknowledged that orders were provided after the March 1, 2018,

tele-medicine follow-up and “those recommendations were written and ordered by the [Fox

Lake] doctor.” (Id.) Whitman then explained that while Fox Lake offers physical therapy

onsite, “there is a waitlist that can be up to 5-6 months long for those with chronic issues.”

(Id.) Whitman also explained that while those with “surgery or a sudden injury” will be

seen on an urgent basis, Stoik did not meet that criteria, a fact he does not dispute at

summary judgment. (Id.)

       On June 15, 2018, Stoik had another telemedicine appointment with UW Health

Rheumatology. (Id. at 23-25.) The medical provider recommended that he continue with

daily Naproxen and Tylenol, and that he “[r]eturn for evaluation in security clinic to

determine need for MRI of right hip or sacroiliac joints or further imaging or need for

further follow-up in rheumatology.” (Id. at 23.) Stoik’s inmate medical record noted these

recommendations, and defendants maintain that Dr. Larson signed off on the orders,

although the court does not see his signature on this entry. (Id. at 18.) Even so, there is

no dispute that the order was signed off by another medical provider, Carol Radovich, NP.

Consistent with the order, an Off-Site Request was placed on June 20, 2018, for Stoik to

see UW Health Rheumatology in two months for follow-up, and more specifically, to

determine whether an MRI was necessary. (Id. at 21.) That appointment was then

scheduled for August 20, 2018.

       On August 7, 2018, NP Radovich ordered Naprosyn 500 mg, #60, to be taken as

needed for six months. (Id. at 17.) On August 10, Stoik had an off-site visit with UW

Health Rheumatology, during which the specialist recommended continued use of elbow


                                             12
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 13 of 24




brace for tennis elbow and NSAIDs, Tylenol -- “could trial meloxicam or Celebrex,” hot

compress to address muscle spasms, and “PT when available,” but stated that no additional

imaging (i.e., MRI) [was] indicated for today and that there was no need to follow-up with

rheumatology. (Id. at 21.) On August 14, Radovich further stopped the Naprosyn order,

instead prescribing Meloxicam 7.5 mg as needed for three months. (Id. at 17.)

       Stoik also began physical therapy in September 2018 for right hip pain, but was

discharged by mid-November. (Id. at 61-64, 71-80.) On November 7, 2018, Stoik was

assessed by the physical therapist, but she felt there was nothing physical therapy could

offer that would decrease his pain level. During physical therapy, however, Stoik was

provided with a cane and a TENS unit to address his pain. On December 18, 2018, Stoik

was approved for a cane, wheelchair for distance, and canteen delivery. (Id. at 39.)8

Defendant Whitman was one of the members of the Special Need Committee who

evaluated Stoik’s requests.

       On February 11, 2019, Dr. Larson saw Stoik for joint pain. Dr. Larson’s notes

indicate that he reviewed the records for UW Health Rheumatology, Stoik’s medication

history and his attempt at PT. (Id. at 42.) Dr. Larson offered a trial of a bursa injection,

but Stoik declined it.      Dr. Larson indicated that Stoik could continue with “D3,

Meloxicam, APAP, [wheelchair] for distance, cane and low bunk in the interim,” and added

“an extra pillow to place under that right knee” and muscle rub. (Id. at 43.)




8
  Although plaintiff does not dispute this proposed finding, the document defendants identify in
support of this proposed finding shows that Stoik’s request for a wheelchair was denied. (Whitman
Decl., Ex. 1000 (dkt. #39-1) 40.)

                                              13
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 14 of 24




                                        OPINION

I. Defendants’ Motion for Summary Judgment

      Plaintiff contends that the named defendants, Dr. Larson and HSU Manager

Whitman, violated his Eighth Amendment rights by failing to provide appropriate medical

treatment for his arthritis and bursitis. As the court explained in its prior opinion and

order granting Stoik leave to proceed on these claims, the Eighth Amendment affords

prisoners a constitutional right to medical care. See Snipes v. DeTella, 95 F.3d 586, 590

(7th Cir. 1996) (citing Estelle v. Gamble, 429 U.S. 97, 103 (1976)). To prove his claim,

plaintiff must demonstrate that: (1) he had an objectively serious medical need; and (2)

defendants were deliberately indifferent to it. Grieveson v. Anderson, 538 F.3d 763, 779

(7th Cir. 2008).

      At least for purposes of summary judgment, defendants do not dispute that plaintiff

suffers from an objectively serious medical need.     Instead, they both seek summary

judgment on the basis that: (1) Dr. Larson was not personally involved in the alleged

constitutional deprivations; and (2) Candace Whitman was not deliberately indifferent to

Stoik’s medical needs.



   A. Dr. Larson

      Defendants contend that Dr. Larson is not liable because he saw Stoik for the first

time in February 2019, and before that his only involvement was co-signing orders for

other physicians. (Defs.’ Br. (dkt. #40) 14.) However, as noted above, plaintiff, disputes

both of those factual propositions, contending instead that he first saw Dr. Larson on June



                                            14
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 15 of 24




23, 2017, was not prescribed any medication at that time, and was instead told that Dr.

Larson would refer him to a specialist.

       Nevertheless, defendants argue that the court should disregard plaintiff’s

statements, directing the court to Davis v. Gee, No. 14-CV-617-WMC, 2017 WL 2880869,

at *5 (W.D. Wis. July 6, 2017), in which this court rejected a bald assertion that there was

a conspiracy within the prison involving falsifying medical records as a basis to raise a

genuine issue of material fact regarding the plaintiff’s medical treatment. As the court

explained, in Davis, however, the conspiracy allegations were “based on little more than

speculation, which is insufficient to manufacture a genuine issue of fact at summary

judgment.” Id. (citing Springer v. Durflinger, 518 F.3d 479, 484 (7th Cir. 2008)). In

contrast, the record here does not demonstrate that plaintiff was not seen by Dr. Larson on

June 23, 2017. Defendants only submitted what they have deemed to be relevant pages

from his medical record, not the entire record. While defendants submitted a page of that

record demonstrating that he saw a nurse for an audiogram on June 23, that entry is on

the top of the page, as shown below:




(Whitman Decl., Ex. 1000 (dkt. #39-1) 17.) And the page before this entry, which as far

as the court can tell, defendant did not submit, could reveal an appointment with Dr.

Larson on that day. Even if it does not, unlike in Scott v. Harris, 550 U.S. 372 (2007) --

                                            15
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 16 of 24




another case cited by defendants -- plaintiff’s statement that he had an appointment with

Dr. Larson on June 23, 2017, is not “blatantly contradicted by the record.” Id. at 380; see

also Davis v. Gripentrog, No. 18-CV-91-SLC, 2020 WL 416717, at *6 (W.D. Wis. Jan. 27,

2020) (rejecting similar argument that plaintiff’s challenge to accuracy of medical records

did not raise a genuine issue of material fact).

       Defendants only seek summary judgment as to Dr. Larson based on his lack of

personal involvement, which the court must reject on the disputed record at summary

judgment.9 If the jury credits Stoik’s testimony that he was seen by Dr. Larson in June

2017, complained of pain, and Dr. Larson both refused to order any pain medication and

failed to submit a referral to a specialist -- as plaintiff indicates Larson said he would do --

this could form a sufficient factual basis for the jury to find that Dr. Larson was deliberately

indifferent to Stoik’s serious medical needs. Accordingly, the court denies the motion as

to Stoik’s claim against Dr. Larson.



    B. HSM Whitman

       As to defendant Whitman, defendants seek summary judgment on the basis that a

reasonable jury could not find that she was deliberately indifferent to Stoik’s serious

medical needs. “Deliberate indifference” means that a defendant must have been aware



9
  As to both defendants, the Department of Justice also offers its standard, boilerplate qualified
immunity defense, which is wholly undeveloped and warrants little need for discussion. See Sierra-
Lopez v. Lamarca, No. 17-CV-599-WMC, 2020 WL 3574772, at *13 (W.D. Wis. July 1, 2020)
(criticizing the DOJ for failing to provide “analysis as to why the defense would be applicable to
plaintiff’s Eighth Amendment deliberate indifference claim”); Roe v. Elyea, 631 F.3d 843, 858 (7th
Cir. 2011) (“Based on our earlier discussion of the law governing deliberate indifference claims, we
have no difficulty in concluding that the right to adequate medical care and treatment of conditions
of inmates was clearly established at all times during the relevant actions in this case.”).

                                                16
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 17 of 24




that plaintiff was at a substantial risk of serious harm but failed to take reasonable measures

to abate it. Farmer v. Brennan, 511 U.S. 825, 847 (1994).

       As best as the court can discern from his opposition brief, plaintiff claims that

Whitman was deliberately indifferent to his serious medical needs in: (1) failing to ensure

that the pain medication ordered by Dr. McCoy on November 10, 2017, was provided to

him; (2) failing to schedule an MRI; and (3) failing to provide PT in a timely fashion. As

for the first theory, plaintiff claims that he was without medication for approximately eight

months from June 2017, when he first saw Dr. Larson until at least March 2018, when he

was seen for a follow-up telemedicine appointment with UW Health Rheumatology, and

perhaps even until May 2018, when he complained again about the lack of medication.

While Stoik blames Dr. Larson for the lack of medication from June 2017 until his

appointment with a specialist in November 2017, he appears to blame Whitman for any

further delay.10

       Specifically, Stoik contends that Dr. McCoy ordered medications in November

2017 and that order was misplaced or otherwise disregarded. The undisputed record,

however, reflects that in Dr. McCoy’s notes to Fox Lake, any recommendations would be

“based on results” of various tests, in addition to recommending a telemedicine

appointment in 12 weeks. (Whitman Decl., Ex. 1000 (dkt. #39-1) 7.) In other words,

Dr. McCoy did not communicate any medication recommendations to Fox Lake in the



10
  In his complaint, Stoik also complained of the delay between the order referring him to see a
specialist, entered in August 2017, and his appointment in November 2017, but defendants have
submitted undisputed evidence that the timing of the appointment was outside of their control.
Instead, the delay was dictated by UW Health Rheumatology. Regardless, in his summary
judgment materials, Stoik does not seek to hold Dr. Larson or Whitman liable for that delay.

                                              17
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 18 of 24




November    10,   2017,   form.     Perhaps      Dr.   McCoy   communicated    medication

recommendations to Stoik orally during that appointment, but to demonstrate deliberate

indifference on the part of Whitman, Stoik must show that she was aware of the need for

this medication and ignored it. The undisputed record does not permit such a finding.

Stoik also points to a February 18, 2018, HSR, in which he complained about ongoing

pain and the lack of medication for eight months, to which Whitman responded, indicating

that he would be seen by UW Health Rheumatology the following week. (Compl., Ex. 14

(dkt. #1-14).) In light of his pending appointment with a specialist, and the fact that

Whitman was not in a position to prescribe medications, this communication simply

cannot form the basis of an Eighth Amendment claim.

       Still, after his March 1, 2018, follow-up appointment with UW Health

Rheumatology, it appears that Stoik did not receive any medication for at least a couple of

additional months. This, despite the treatment provider expressly recommending that he

be started Naproxen and Tylenol on a daily basis at the March 1 appointment and Dr.

Larson accepting that recommendation the very next day, Specifically, Stoik complained

in a May 5 HSR and in his May 13 letter to defendant Whitman about a continuing lack

of medication. (Whitman Decl., Ex. 1000 (dkt. #39-1) 2-4, 13-14.) While the nurse who

responded to his HSR noted that he was on a waitlist for physical therapy, she did not

respond to his inquiry about medication. (Id. at 2.) Similarly, Whitman stated that there

were no recommendations made following his November 2017 appointment, but

acknowledged the medication recommendation made in March and also stated that “those

recommendations were written and ordered by the [Fox Lake] doctor.”             (Id. at 5.)


                                            18
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 19 of 24




Whitman, however, stopped short of responding to Stoik’s complaint that as of May 13,

2018, more than six weeks after his March 1, 2018, appointment he was still not receiving

medication. On this record, and in light of Whitman’s responsibilities as HSM, the court

concludes that a reasonable jury could find that Whitman’s failure to ensure delivery of

pain medication constitutes deliberate indifference. As such, the court will deny defendant

Whitman’s motion for summary judgment as to the denial of pain medication after Dr.

Larson signed off on the March 1, 2018, recommendation for the medications.

       Second, in his opposition, plaintiff complains about the lack of an MRI, arguing

“[r]ecords also state that a recommendation for an off-site MRI should be considered.”

(Pl.’s Opp’n (dkt. #41) 2.)11 However, the undisputed record does not support a finding

that the MRI was recommended by UW Health Rheumatology. To the contrary, as

detailed above, the record reflects that during a June 15, 2018, telemedicine appointment

with UW Health Rheumatology, the medical provider recommended that Stoik “[r]eturn

for evaluation in security clinic to determine need for MRI of right hip or sacroiliac joints

or further imaging or need for further follow-up in rheumatology.” (Whitman Decl., Ex.

1000 (dkt. #39-1) 23.) Stoik was seen in-person on August 10, and the medical provider

indicated that there was no need for an MRI, nor was there a need for Stoik to be seen by

UW Health Rheumatology again. (Id. at 21.) Accordingly, while a refusal to provide an

inmate with prescribed medication or follow the advice of a specialist can provide a basis

for finding an Eighth Amendment claim, Arnett v. Webster, 658 F.3d 742, 753 (7th Cir.



11
   Plaintiff actually blames Dr. Larson for this oversight, but the court will assume that Whitman
also could be liable for any failure to address recommendations made by off-site specialists.

                                               19
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 20 of 24




2011), the record simply does not permit a reasonable jury from finding that Whitman

disregarded a recommendation for an MRI.

       Third, Stoik contends that Whitman violated his Eighth Amendment rights in light

of the lengthy delay -- approximately six months -- between the PT referral and his first

visit. To be fair, plaintiffs pursued this theory in his complaint, but it does not appear to

be central to his claim at summary judgment, perhaps because the undisputed record

demonstrates that PT proved of no material benefit to Stoik.                    Regardless, for

completeness’s sake, the court also considers this aspect of his claim. As reflected above,

the undisputed record demonstrates that there was a lengthy waitlist for on-site PT.

Whitman explained the reason for the delay and also explained that Stoik’s chronic pain

condition did not qualify him for emergency PT services. (Whitman Decl., Ex. 1000 (dkt.

#39-1) 5.) On the undisputed record, the court again cannot find that a reasonable jury

could find that Whitman was deliberately indifferent to the specialist’s recommendation

for physical therapy.12



II. Plaintiff’s Motion for Assistance in Recruiting Counsel and Appointment of
    Medical Expert

       In addition to the motion for summary judgment, plaintiff also moves for assistance

in recruiting counsel and for appointment of a medical expert who specializes in the

treatment of arthritis, bursitis and rheumatoid arthritic conditions. (Dkt. #45.) In his



12
   In his contemporaneous communications, plaintiff also complained about the lack of the
recommended elbow strap, but it appears that at some point, he was provided with the
recommended strap, given that the August 10, 2018, note from UW Health Rheumatology
recommended its continued use. Regardless, plaintiff does not argue that Whitman was deliberately
indifferent to his serious medical needs by failing to provide timely that strap.

                                               20
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 21 of 24




motion, plaintiff explains that: he is unable to afford counsel; his imprisonment, especially

given COVID-19, limits his ability to litigate this case; an attorney would be in a better

position to present evidence and cross-examine witnesses at trial; and he had reached out

to three attorneys seeking representation and his requests have been denied. (Id.; see also

id., Exs. 1-3 (attaching denial letters).)

       A pro se litigant does not have a right to counsel in a civil case, Olson v. Morgan, 750

F.3d 708, 711 (7th Cir. 2014), but a district court has discretion to assist pro se litigants

in finding a lawyer to represent them. Pruitt v. Mote, 503 F.3d 647, 649 (7th Cir. 2007).

A party who wants assistance from the court in recruiting counsel must meet certain

requirements. Santiago v. Walls, 599 F.3d 749, 760–61 (7th Cir. 2010). First, he must

show that he is unable to afford counsel and that he made reasonable efforts on his own to

find a lawyer to represent him. Stoik has satisfied these requirements.

       However, Stoik has not shown that this is one of the relatively few cases in which

it appears from the record that the legal and factual difficulty of the case exceeds the

litigant’s demonstrated ability to prosecute it. Pruitt, 503 F.3d at 654–55. “The question

is not whether a lawyer would present the case more effectively than the pro se plaintiff”

but instead whether the pro se litigant can “coherently present [his case] to the judge or

jury himself.” Id. at 655. Almost all of this court’s pro se litigants would benefit from the

assistance of counsel, but there are not enough lawyers willing to take these types of cases

to give each plaintiff one. Accordingly, the court must decide for each case “whether this

particular prisoner-plaintiff, among many deserving and not-so-deserving others, should be




                                             21
      Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 22 of 24




the beneficiary of the limited resources of lawyers willing to respond to courts’ requests.”

McCaa v. Hamilton, 893 F.3d 1027, 1036 (7th Cir. 2018) (Hamilton, J., concurring).

       Here, plaintiff marshalled his evidence, reviewed defendants’ evidence with a critical

eye, and formed logical and well-reasoned arguments in response to defendants’ motion for

summary judgment. Moreover, the remaining disputes -- whether plaintiff was seen by Dr.

Larson on or about June 23, 2017, what transpired during that appointment, and whether

HSM Whitman failed to secure pain medication after the March 1, 2018, follow-up

appointment with UW Health Rheumatology -- are not complex, nor do they require his

calling other witnesses. Instead, plaintiff’s claim will turn on his testimony about the

alleged June 2017 appointment with Dr. Larson, the denial of pain medication after the

March 2018 appointment with UW Health Rheumatology, and the submission of any

evidence that supports his version of events. Based on his performance to date, the court

is confident that plaintiff can represent himself at trial on these factual disputes and

arguments of deliberate indifference to his ongoing pain.13 Moreover, the court will provide

the parties with detailed instructions on how to prepare for trial and how to conduct

themselves at trial.

       Plaintiff also seeks appointment of a medical expert. Rule 706 allows a court to

appoint a neutral expert when doing so is necessary to help the court or the jury “interpret

complex information.” DeJesus v. Godinez, 720 F. App’x 766, 772 (7th Cir. 2017). Here,



13
  To the extent that plaintiff has not done so to date, he should request a copy of his full medical
record to determine whether there is any record evidence in support of his contention that he saw
Dr. Larson in June 2017. The court notes that discovery closed on September 4, 2020. Although
plaintiff should act promptly in seeking this evidence, the court will also extend the discovery
deadline until November 6, 2020, to ensure his ability to do so.

                                                22
     Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 23 of 24




however, the disputed aspects of plaintiff’s claim do not turn on whether he suffered from

a serious medical need, nor whether Dr. Larson’s treatment was so far afield from medically

acceptable practices to constitute deliberate indifference, where expert testimony may be

required. Instead, as explained above, plaintiff’s claim against Dr. Larson depends on his

ability to demonstrate that he saw Stoik in June 2017 and disregarded his complaints by

failing to provide medication, or otherwise address his complaints of pain, and by failing

to refer him to a specialist as he promised. Similarly, his claim against Whitman turns on

whether she failed to ensure timely delivery of the ordered medications after his March

2018 appointment with UW Hospital Rheumatology and Dr. Larson’s approval the next

day. As such, this case is not the type of case where appointment of an expert witness is

required. See Cooper v. McGowan, No. 17-CV-383-JDP, 2017 WL 6626716, at *2 (W.D.

Wis. Sept. 19, 2017) (denying motion where there were no “complex factual questions”

requiring expert opinion); McAdory v. Frank, No. 14-C-0942, 2016 WL 1677231, at *10

(E.D. Wis. Apr. 26, 2016) (denying motion for appointment of expert witness for straight-

forward Eighth Amendment claim).



                                         ORDER

      IT IS ORDERED that:

      1) Defendant Dr. Charles Larson and Candace Whitman’s motion for summary
         judgment (dkt. #36) is DENIED.

      2) Plaintiff Troy Stoik’s motion for assistance in recruiting counsel and
         appointment of medical expert (dkt. #45) is DENIED.

      3) The discovery cutoff is extended to November 6, 2020.




                                            23
Case: 3:18-cv-00699-wmc Document #: 48 Filed: 10/09/20 Page 24 of 24




 4) The parties’ Rule 26(a)(3) disclosure and motions in limine are due November 6,
    2020; responses and objections are due November 20, 2020.

 5) The telephonic final pretrial conference will be held at 11:00 a.m. on December
    4, 2020.

 6) The trial is rescheduled to commence December 14, 2020 at 8:30 a.m.

 Entered this 9th day of October, 2020.

                                   BY THE COURT:

                                   /s/
                                   __________________________________
                                   WILLIAM M. CONLEY
                                   District Judge




                                     24
